*58Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered July 15, 2003, which, insofar as appealed from, granted defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss plaintiffs causes of action for fraud and breach of fiduciary duty, with leave to replead, and plaintiffs claims for punitive damages, without leave to replead, unanimously affirmed, without costs.
Plaintiff’s claim for fraudulent concealment was properly dismissed, with leave to replead, for failure to allege all of the required elements of such a claim (see P.T. Bank Cent. Asia v ABN AMRO Bank, 301 AD2d 373, 376 [2003]). Plaintiffs claim for breach of fiduciary duty was properly dismissed, with leave to replead, for failure to allege facts showing that defendants’ representation of certain interests was substantially related to their prior representation of plaintiff (see Solow v Grace & Co., 83 NY2d 303, 308 [1994]). Plaintiffs demand for punitive damages was properly dismissed, without leave to replead, for failure to allege facts showing willful, wanton and reckless misconduct (see Giblin v Murphy, 73 NY2d 769, 772 [1988]). Concur—Nardelli, J.P., Andrias, Sullivan, Williams and Friedman, JJ.